F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                      SEP 26 2001
                            FOR THE TENTH CIRCUIT
                                                                 PATRICK FISHER
                                                                           Clerk

    ABDUL AZIZ,

                Plaintiff-Appellant,

    v.                                                    No. 01-1105
                                                      (D.C. No. 97-B-1748)
    UNIVERSITY OF COLORADO,                                 (D. Colo.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT             *




Before EBEL , KELLY , and LUCERO , Circuit Judges.


         Appellant Abdul Aziz, appearing pro se, moves for leave to proceed on

appeal in forma pauperis so that he may challenge the district court’s dismissal

under Fed. R. Civ. P. 12(b)(6) of this discrimination suit. This court has

considered and decided the issue on appeal on two prior occasions.        See Aziz v.

Univ. of Colo. , No. 00-1262, 2001 WL 184122 (10th Cir. Feb. 26, 2001);         Aziz v.


*
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The Court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Univ. of Colo. , No. 98-1466, 1999 WL 308565 (10th Cir. May 17, 1999). Under

the doctrine of res judicata, a final judgment on the merits of an action precludes

the parties or their privies from re-litigating issues that were or could have been

raised in a prior action.   Smith v. Plati , 258 F.3d 1167, 1179 (10th Cir. 2001)

(citing Cromwell v. County of Sac , 94 U.S. 351, 352–53 (1876)). Thus,

appellant’s current challenge is barred.

       Appellant’s motion for leave to proceed in forma pauperis is    DENIED , and

the judgment of the district court is   AFFIRMED . The mandate shall issue

forthwith.



                                                       Entered for the Court



                                                       Carlos F. Lucero
                                                       Circuit Judge




                                            -2-